Citation Nr: 1525544	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  03-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Anchorage, Alaska, that granted service connection for a left hip disability and assigned a rating of 10 percent.

In February 2007, the Board denied the Veteran's increased initial rating claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2008 Order, granted a Joint Motion for Remand.  The matter was then returned to the Board in January 2010 and was remanded for additional development.  In December 2010, the Board denied the Veteran's increased initial rating claim.  The Veteran appealed the Board's denial to the Court which, in an April 2012 Order, granted a Unilateral Motion for Vacatur and Remand, vacating the Board's December 2010 decision and remanding the claim for further action. 

In September 2012 and April 2014, the Board remanded this matter for additional development.  The Board finds a lack of substantial compliance with the remand directives of the September 2012 remand and therefore another remand is necessary for the TDIU claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left hip disability has been manifested by painful motion of the hip with some limitation flexion, although not limited to flexion of 30 degrees; and, there is no evidence of ankylosis.

2.  As of August 18, 2011, the Veteran's left hip disability has been manifested by extension limited to less than 5 degrees.

3.  As of August 18, 2011, the Veteran's left hip disability has been manifested by limitation of adduction as he could not cross his legs.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left hip disability based upon limited flexion have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2014).

2.  The criteria for a rating of 10 percent but no higher for a left hip disability based upon limited extension have been met as of August 18, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251(2014).

3.  The criteria for a rating of 10 percent but no higher for a left hip disability based upon limitation of adduction have been met as of August 18, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

 Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

As the August 2001 rating decision granted service connection for left his disability, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

VA's duty to assist requirements have also been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim on appeal, most recently in May 2014.  The examinations for the issue addressed in this decision are sufficient because they were based on a thorough clinical evaluation, consideration of the Veteran's contentions, and a review of the claims file.  They also include adequate clinical findings to properly rate the Veteran's left hip disability in conjunction with the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4) (2014).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law. 

Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned for the Veteran's left hip disability, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

With regard to the claim for a higher rating for the Veteran's service-connected left hip disability, the Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).

Under DC 5251 (limitation of extension of the thigh), a rating of 10 percent is assigned when extension is limited to 5 degrees.

Under Diagnostic Code 5252, ratings for limitation of flexion of the thigh are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; flexion limited to 20 degrees is 30 percent rating; and flexion is limited to 10 degrees is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014).

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh to the point that the claimant cannot toe-out more than 15 degrees, a 10 percent evaluation is assigned.  A 10 percent rating is also assigned where there is limitation of abduction to the point at which the claimant cannot cross his legs.  A 20 percent rating is assigned where there is limitation of abduction of the thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2014). 

Diagnostic Code 5254 provides an 80 percent rating will be assigned for hip flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2014). 

Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for 
impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with 
marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2014). 

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran contends that his service connected residuals of a left pelvic fracture with hip pain is more severe that indicated by the 10 percent disability rating under Diagnostic Code 5299-5252, for limitation of hip flexion.  

A December 2002 VA examination report shows that the Veteran was assessed with left hip pain with pelvis stress.  Pain on palpitation was elicited to the sacroiliac joint bilaterally, most notable of the left side.  Pain was also noted on hyper extension of the thigh.  The Veteran's adductors of both legs were also shown to have pain on palpitation.  The examiner's impressions were chronic inflammation of the adductor insertion and sacroiliac degenerative changes.

A September 2006 VA examination report shows that the Veteran had a normal stance with no pelvic tilt.  No redness or swelling of the left hip or inflammation was noted.  Palpation of the left sacroiliac joint showed tenderness radiating on the left lateral hip to the back of his thigh.  He was noted to drag his left leg while walking without raising the foot from the ground.  Range of motion testing showed flexion from 0 to 125 degrees with pain noted at the end range with no increase of pain on repetition.  No fatigability, weakness, or lack on endurance was noted.  Extension was noted from 0 to 15 degrees with intensification of pain but no increase of pain on repetition nor any weakness, fatigability, or lack of endurance noted.  Left hip abduction was 0 to 25 degrees with pain. Left hip adduction was noted from 0 to 25 degrees with pain.  External rotation was 0 to 50 degrees with pain, and internal rotation was 0 to 40 degrees with pain.  The examiner noted that on hip adduction, abduction, external rotation, and internal rotation showed no fatigability, lack of endurance, or weakness.  Pain on palpitation of the left sacroiliac joint with tenderness radiating on the left lateral hip to the back of his thigh was noted.  A Patrick's test on the left side was noted as positive.  The examiner diagnosed the Veteran with status post left hip trauma.  

An April 2011 VA examination report shows that the Veteran reported left hip pain with the use of a cane.  The examiner summarized the left hip joint symptoms as positive for pain, stiffness, weakness, weariness, and damp weather causing more pain.  No deformity, giving way, instability, incoordination, locking, or dislocations were noted.  Functional limitation was noted as walking only 100 yards with the ability to stand for up to one hour.  Physical examination showed that the Veteran had a gait with a slight limp of swinging the left leg.  No inflammatory arthritis was shown.  The examiner noted guarding of the movement of the left hip.  Also reported were movements of the right hip that caused left lateral and posterior pelvic bone pain/discomfort.  Palpable tenderness to the left sacroiliac joint was noted.  

Range of motion testing of the left hip showed flexion 0 to 80 degrees, extension 0 to 15 degrees, abduction 0 to 25 degrees, and toe out greater than 15 degrees.  The examiner also noted that the Veteran could cross his left leg over the right.  All range of motion testing was accomplished with objective evidence of pain.  No additional loss of range of motion was shown after repetitive use.  The examiner noted that the Veteran did not have any joint ankylosis.  X-ray evidence showed that the Veteran had mild degenerative changes to both hips more marked on the left.  The VA examiner diagnosed the Veteran with mild degenerative osteoarthritis of the bilateral hips with left hip pain, and noted that it was not more than what might be expected in the normal aging process.  

The examiner further found that the Veteran did not have an objective left hip injury, though he had bilateral mild osteoarthritis and a residual of pubic rami fracture with well healed fracture.  The examiner noted that the Veteran complained of pain in the left hemi pelvis, except in the left ischial tuberosity (inferior pelvis) from the left sacroiliac to the anterior pubic area and reported fatigability in the left hemipelvis with activity.  The examiner noted that the Veteran was able to get up and off the exam table and out of the chair without restriction and to remove and put on his shoes by bending and putting his chest close to the anterior left leg, which flexed the hip 125 degrees.  The examiner noted that muscles of the pelvis and adductors of the hip attached to the pelvis and that the Veteran had subjective complaints of pain not supported by objective findings on examination; there was no atrophy, swelling or deformity.  

An August 2011 VA examination report shows that the Veteran was diagnosed with mild osteoarthritis of the hips.  The Veteran reported daily flare-ups that caused stiffness, weakness, and fatigue.  The Veteran also reported that the pain was a constant dull ache in the left ankle, hip, and pelvis.  Pain in the left groin area was also reported.  The Veteran was found to use a cane and could only walk for 100 yards and stand for 1 hour.  

Range of motion testing of the left hip showed flexion of 0 to 80 degrees with no pain noted, extension limited to 0 degrees with pain noted at 0 degrees.  Abduction was not noted to lose range of motion beyond 10 degrees. The examiner reported that the Veteran's adduction was limited such that he could not cross his legs.  Rotation of the hip was not limited such that the Veteran could not toe-out more 15 degrees.  The examiner reported that the Veteran could not complete 3 additional repetition of range of motion testing due to pain.  The examiner noted that functional loss of the left hip consisted of less movement than normal, pain of movement, and disturbances of locomotion.  Pain on palpation was noted to the soft tissue of the left hip.  The Veterans left hip showed active movement with gravity eliminated for flexion, abduction, and extension.  No ankylosis of the left hip joint was diagnosed.  The examiner noted that the Veteran's left hip did not show signs of malunion or nonunion of femur, flail hip joint or leg length discrepancy.  

The examiner opined that the Veteran's left hip disability did not impact his ability to work.  The Veteran reported that he had been unemployed since separation in 1969 and participated in gold searching in Alaska.  The examiner also reported that the Veteran's mild limp and hip disability did not have any significant effect on his occupation.  The examiner remarked that the Veteran was able to get up and off the exam table and up and out of chair to exam table with no restrictions.  The Veteran was also able to remove and put on shoes bending his chest close the anterior left which flexes the hip to 125 degrees.  Finally, the examiner noted that the Veteran had subjective complaints of pain.  

A May 2014 VA examination report shows that the Veteran was diagnosed with residuals of a pelvic fracture with left hip strain.  The Veteran did not report any flare ups.  Range of motion testing of the left hip showed flexion from 0 to 50 degrees with pain noted at 35 degrees, extension from 0 to 5 degrees with pain noted at 0 degrees.  Abduction was not lost beyond 10 degrees with adduction limited such that the Veteran could not cross his legs.  Left hip rotation was also noted to be limited such that the Veteran could not toe out more than 15 degrees.  Repetitive use testing showed no additional loss of range of motion.  Functional impairment of the hip and thigh were noted by the examiner to consist of less movement than normal, weakened movement, excess fatigability, incoordination, pain, disturbances of locomotion and interference with sitting, standing, weight-bearing.  Pain on palpation was also noted on the left hip.  No ankylosis, malunion or nonunion of femur, flail hip joint or leg length discrepancy was noted by the examiner.  The Veteran reported that he used a cane.  The examiner remarked that the Veteran's hip condition would prohibit him from climbing ladders or stairs, lifting or carrying more than 5 pounds, hammer or do any construction work.  The Veteran would only be able to walk about 50 feet with his cane before needing to stop for fatigue.  The examiner reported that the Veteran would not be able to do physically active work.  

In this case, the evidence of record regarding the left hip disability does not provide a basis for assigning an initial rating in excess of 10 percent for limitation of flexion under Diagnostic Code 5299-5252, which is the current Diagnostic Code the Veteran is rated under.  At no time during the pendency of the appeal has the Veteran ever been assessed with flexion limited to 30 degrees which would entitle him to the next highest rating of 20 percent under Diagnostic Code 5252 even considering limitations reported during flare-ups.  In fact, the Veteran at the most has been limited to left hip flexion of 50 degrees as shown in the May 2014 VA examination report.  The preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5252 during any period of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014).

The Board has also considered the Veteran's service connected left hip disability under all other applicable diagnostic codes.  The Board finds that the Veteran is entitled to separate compensable ratings for his left hip disability.  Specifically, as of August 18, 2011, a 10 percent rating for limited hip extension is warranted under Diagnostic Code 5251.  On the August 2011 VA examination report the examiner noted that the Veteran's left hip was limited to 0 degrees for extension.  A subsequent May 2014 VA examination also showed that the Veteran's left hip was limited to 5 degrees.  Prior to August 18, 2011 the Veteran's left hip was did not show limited extension to 5 degrees or less.  both the September 2006 and April 2011 VA examination reports show that the Veteran was able to achieve left hip extension to 15 degrees.  Therefore, from August 18, 2011, the Board finds that the evidence shows that an additional 10 percent rating under Diagnostic Code 5251 is applicable, which is the maximum rating allowable for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2014).

A separate10 percent rating is also warranted under Diagnostic Code 5253 for impairment of the thigh beginning August 18, 2011.  During the August 2011 VA examination, the Veteran was unable to cross his legs during the examination which warrants a 10 percent rating under Diagnostic Code 5253.  He was also unable to toe-out more than 15 degrees with his left leg but that the 10 percent rating for the impairment of crossing his legs contemplates limitation of motion for the thigh, therefore that rating in not applicable.  Therefore, the Board finds that the preponderance of the evidence supports an additional 10 percent rating but no higher for the Veteran's inability to cross his legs beginning on August 24, 2011 under Diagnostic Code 5253.  The Board notes that a higher rating is available under Diagnostic Code 5253 but the Veteran has never been shown to have limitation of abduction beyond 10 degrees during range of motion testing during all of the administered VA examinations of his left hip.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2014).

The Veteran's left hip was did not show impairment resulting in limitation of rotation, adduction, or abduction prior to August 18, 2011   Both the September 2006 and April 2011 VA examination reports show that the Veteran was able to achieve abduction of 25 degrees, rotation of toe out greater than 15 degrees, and he was able to cross his legs.  Therefore, the evidence does not support an additional rating under Diagnostic Code 5253 prior to August 18, 2011.  

The Board has also considered other applicable ratings for the hip and finds that the objective medical evidence does not show at any time during the appeal that compensable ratings are warranted under Diagnostic Codes 5250, 5254, or 5255.  The Veteran's left hip has never been assessed with ankylosis, a flail joint, or any impairment of the femur.  Therefore, as these symptoms of the left hip joint have never been shown during the numerous VA examinations, the Board finds that these ratings are not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5250, 5254, 5255 (2014).


Extraschedular Considerations

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal has the Veteran's left hip disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. 38 C.F.R. § 3.321(b)(1) (2014).  In this case, the Board finds that the applicable schedular criteria are adequate to rate each of the disabilities under consideration during all periods under consideration.  The rating schedule fully contemplates the described symptomatology consisting of pain and reduced functionality, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate these disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for a left hip disability based on limitation of flexion is denied.

Entitlement to a rating of 10 percent but no higher as of August 18, 2011 for a left hip disability based on limitation of extension is granted.

Entitlement to a rating of 10 percent but no higher as of August 18, 2011 for a left hip disability based on limitation of adduction is granted.


REMAND

With respect to the Veteran's claim for TDIU, the Board notes that a previous September 2012 Board remand specifically directed the RO to refer the case to the VA's Director of C&P for consideration of TDIU under the provisions of 38 C.F.R. 4.16(b) (2014).  After a review of the claims file, the Board has been unable to confirm that actions consistent with the September 2012 remand were conducted.  Additional development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Here, the Veteran is in receipt of a 20 percent rating for a left ankle disability and three separate 10 percent ratings for his left hip disability.  He is not service-connected for any other disability.  His combined rating is 50 percent.  Accordingly, he does not meet the percentage criteria for a schedular TDIU rating.  38 C.F.R. § 4.16(a) (2014).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Therefore, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation and Pension Service for consideration of whether a TDIU is warranted pursuant to 38 C.F.R. § 4.16(b) (2014).

2.  Then, readjudicate the claim on appeal. If the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


